Plaintiffs disclaimer of coverage was untimely, since it came approximately four months after it learned of the ground for the disclaimer (see First Fin. Ins. Co. v Jetco Contr. Corp., 1 NY3d 64, 68-69 [2003]; Consolidated Edison Co. of N.Y. v Hartford Ins. Co., 203 AD2d 83, 84-85 [1st Dept 1994]). Plaintiffs argument that the disclaimer was timely because it had no basis for disclaiming coverage until it became apparent that the operator of the subject truck would not cooperate with the defense of the underlying personal injury action, is unavailing. Plaintiffs diligent conduct prior to the disclaimer, in attempting to secure the cooperation of both Preferred’s owner and the operator of the truck, shows that plaintiff believed both *583had knowledge or information pertaining to the accident and the underlying litigation, and belies plaintiffs representation that its sole concern was with the testimony of the operator of the truck. Concur — Friedman, J.P., Moskowitz, Freedman, Richter and Abdus-Salaam, JJ.